IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                          Docket No. 44208

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 398
                                                 )
       Plaintiff-Respondent,                     )   Filed: March 15, 2017
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
REUBEN D. LEHMANN,                               )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Second Judicial District, State of Idaho,
       Lewis County. Hon. Gregory Fitzmaurice, District Judge. Hon. Stephen L.
       Calhoun, Magistrate.

       Order of the district court, on intermediate appeal from the magistrate, affirming
       judgment of conviction for driving without privileges, affirmed.

       Reuben D. Lehmann, Boise, pro se appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kale D. Gans, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

MELANSON, Judge
       Reuben D. Lehmann appeals from the district court’s order, on intermediate appeal from
the magistrate, affirming Lehmann’s judgment of conviction for driving without privileges. For
the reasons set forth below, we affirm.
       Lehmann was stopped for speeding in Lewis County. The officer learned that Lehmann’s
driving privileges had been suspended by the state of Oregon. Lehmann was then cited for
misdemeanor driving without privileges. I.C. § 18-8001. He was found guilty following a jury
trial. Lehmann appealed to the district court, arguing the magistrate lacked jurisdiction. The
district court affirmed Lehmann’s judgment of conviction. Lehmann again appeals.
       For an appeal from the district court, sitting in its appellate capacity over a case from the
magistrate division, this Court’s standard of review is the same as expressed by the Idaho

                                                 1
Supreme Court. The Supreme Court reviews the magistrate record to determine whether there is
substantial and competent evidence to support the magistrate’s findings of fact and whether the
magistrate’s conclusions of law follow from those findings. State v. Korn, 148 Idaho 413, 415,
224 P.3d 480, 482 (2009).       If those findings are so supported and the conclusions follow
therefrom, and if the district court affirmed the magistrate’s decision, we affirm the district
court’s decision as a matter of procedure. Id. Thus, the appellate courts do not review the
decision of the magistrate. State v. Trusdall, 155 Idaho 965, 968, 318 P.3d 955, 958 (Ct. App.
2014). Rather, we are procedurally bound to affirm or reverse the decision of the district court.
Id.
       On appeal, Lehmann asserts that the magistrate did not have subject matter or personal
jurisdiction over Lehmann’s case. Whether a court lacks jurisdiction is a question of law, over
which this Court exercises free review. State v. Jones, 140 Idaho 755, 757, 101 P.3d 699, 701
(2004). To properly proceed in a criminal case, a court must acquire both personal and subject
matter jurisdiction. State v. Rogers, 140 Idaho 223, 228, 91 P.3d 1127, 1132 (2004). Personal
jurisdiction refers to a court’s power to bring a person into its adjudicative process whereas
subject matter jurisdiction refers to jurisdiction over the nature of the case and the type of relief
sought. State v. Ambro, 142 Idaho 77, 79, 123 P.3d 710, 712 (Ct. App. 2005). Thus, without
personal jurisdiction, the court has no person to hold accountable and, without subject matter
jurisdiction, has no alleged crime to hold the person accountable for. Rogers, 140 Idaho at 228,
91 P.3d at 1132.
       Article V, Section 2 of the Idaho Constitution provides:
       The judicial power of the state shall be vested in a court for the trial of
       impeachments, a Supreme Court, district courts, and other such courts inferior to
       the Supreme Court as established by the legislature. . . . The jurisdiction of such
       inferior courts shall be prescribed by the legislature.
This provision of the Idaho Constitution was intended to make the legislature the sole authority
in determining the jurisdiction of inferior courts. Acker v. Mader, 94 Idaho 94, 96, 481 P.2d 605,
607 (1971). Under this authority, the legislature enacted I.C. § 1-2201, which provides that,
pursuant to the provisions of Article V, Section 2 of the Idaho Constitution, “there is hereby
established in each county of the state of Idaho a magistrate division of the district court.” The
legislature also assigned to the magistrate division, subject to the rules promulgated by the Idaho


                                                 2
Supreme Court, misdemeanor and quasi-criminal actions. I.C. § 1-2208(3). Lehmann was
charged with the citable offense of driving without privileges in Idaho under I.C. § 18-8001. The
magistrate was conferred with subject matter jurisdiction over Lehmann’s case when he was
served with the uniform citation, which acts as a complaint. See I.M.C.R. 3 (providing that the
complaint in a citation may be used as the complaint to prosecute a misdemeanor offense);
Rogers, 140 Idaho at 228, 91 P.3d at 1132 (holding that the information, indictment, or
complaint alleging an offense was committed within the state of Idaho confers subject matter
jurisdiction upon the court). Thus, the magistrate had subject matter jurisdiction over Lehmann’s
case.
        Lehmann also claims that the magistrate lacked personal jurisdiction over Lehmann
because he made only a special appearance to challenge the magistrate’s jurisdiction in this case.
Any person who commits all or an essential part of a crime within Idaho is liable to punishment
under its laws. I.C. § 18-202. The Idaho Supreme Court has held that I.C. § 18-202 establishes
the court’s personal jurisdiction over all individuals who commit a crime in Idaho. Rogers, 140
Idaho at 228, 91 P.3d at 1132. Driving without privileges is a violation of law which is criminal
in nature. State v. George, 127 Idaho 693, 699, 905 P.2d 626, 632 (1995). See also IDAHO
CONST. art. V, § 1 (providing that every action prosecuted by the people of the State as a party,
against a person charged with a public offense, for the punishment of the same shall be termed a
criminal action). Thus, the magistrate had jurisdiction over Lehmann by virtue of territorial
jurisdiction as set out in I.C. § 18-202. Additionally, under common law, the magistrate division
of the district court may exercise personal jurisdiction over a defendant who is a resident of
Idaho and commits a citable offense within Idaho. State v. Simmons, 115 Idaho 877, 878, 771
P.2d 541, 542 (Ct. App. 1989). Accordingly, the magistrate acquired personal jurisdiction over
Lehmann because he is a resident of Idaho and committed a misdemeanor in Idaho.
        Although the ultimate issue on appeal pertains to jurisdiction, Lehmann asserts a number
of nonjurisdictional arguments originally asserted and rejected below.       After reviewing the
record, we conclude that Lehmann’s nonjurisdictional arguments are without merit. Moreover,
Lehmann fails to support his arguments with citations to relevant authority. A party waives an
issue on appeal if either authority or argument is lacking. State v. Zichko, 129 Idaho 259, 263,
923 P.2d 966, 970 (1996). Although Lehmann forwarded a plethora of meritless arguments and


                                                3
a long list of case and statutory law from various jurisdictions, the authority he cited is
inapplicable or irrelevant. As a result, aside from lacking merit, Lehmann’s nonjurisdictional
arguments are waived.
       We conclude that the magistrate had personal and subject matter jurisdiction over
Lehmann and his case. The remainder of Lehmann’s claims are without merit and are waived.
Accordingly, the district court’s order affirming, on intermediate appeal, Lehmann’s judgment of
conviction for driving without privileges is affirmed.
       Judge GUTIERREZ and Judge HUSKEY, CONCUR.




                                                 4